department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list number sec_414 nov tep fat i attention legend company a company b law firm h plan l plan m plan n plan o territory t state x date gentlemen in response to your correspondence dated xxxx submitted on your behalf this is letter is by your authorized representative in which you request an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the election provided for in sec_3 of revproc_93_40 1993_2_cb_535 the following facts and representations support your request for an extension company a is incorporated as a state x for-profit corporation company a is the parent company of wholly-owned subsidiaries that constitute both a horizontally and vertically integrated provider of light and heavy petroleum products throughout territory t of company a’s wholly owned subsidiaries company b is the only subsidiary involved in the retail_sale of goods to the public through the operation of retail service stations pursuant to income_tax regulations sec_1_414_r_-1 company a designates its retail service stations as single line_of_business due to the nature and characteristics of the retail service station workforce which is significantly different from that of the balance of its workforce in company a had only four subsidiaries including company b at that time company a maintained two retirement plans plan l and plan m which your authorize representative asserts were and remain qualified under sec_401 a of the internal_revenue_code the related trust of which were and remain tax-exempt under code sec_501 all four of company a’s subsidiaries participated in plans l and m law firm h advised company a that company b could be treated as a qualified separate_line_of_business qslob and therefore it could maintain a separate plan or plans for the employees of company b consequently company a terminated the participation of company b’s employees in plans l and m and created plan n employees effective date company b subsequently adopted plan o effective plan o contains a code sec_401 arrangement a separate profit sharing plan for company b’s company a employed law firm h to provide legal services with respect to its employee benefit matters in based on notice_90_57 c b law firm h advised company a that it was not required to provide notice to the internal_revenue_service irs of its use of qslob testing until further guidance is issued in further guidance was published by the irs in revproc_93_40 requiring notice to be given to the irs of a qslob election on or before the notification date for the testing year company a was not informed by law firm h of the issuance of further guidance by the service or of its qslob filing requirement with respect to plans n and o in company a’s director of human resources asked law firm h whether it had filed the qslob elections for plans n and o and if so when were the elections filed law firm h determined that qslob notices had not been filed law firm h subsequently timely filed qlsob notices for the plan_year for plans n and o however no notice was ever filed by law firm h for company b's plan years through in an affidavit dated date the managing partner of law firm h stated that law firm h was responsible advising company a regarding qslob testing for company b’s plans and filing obligations the associate employed by law firm h who performed the initial research and analysis regarding qslob testing for company a terminated her dollar_figure employment with law firm h before company a was required to file qslob notice the partner who supervised said associate was transitioning his practice away from employee_benefits to other types of tax around the time that further guidance was issued by the irs based on the above you through your authorized representative request the following letter_ruling that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 with respect to its use of qslob testing for plans n and o of company b and further that the requirements of sec_301_9100-1 have been satisfied and further that the other requirements of sec_301_9100-1 have been satisfied with respect to your request for relief under sec_301_9100-1 of the regulations code sec_414 subtitle a provides rules for determining whether an employer operates qualified_separate_lines_of_business for purposes of code sec_410 sec_401 and sec_129 an employer treated as operating qualified_separate_lines_of_business will be permitted to apply the aforementioned code provisions separately with respect to the employees in each qualified separate business line code sec_414 requires in pertinent part that an employer notify the secretary_of_the_treasury that it intends to operate its lines of business as separate pursuant to sec_1_414_r_-4 of the income_tax regulations in order to use the qslob rules of code sec_414 company a had to file an election with the service indicating that it intended to use the qslob rules said election had to have been filed using such form at such time and in said place as prescribed by the commissioner of the irs notice_90_57 c b provided that the code sec_414 notification was not required until further guidance was issued sec_3 of revproc_93_40 sets forth procedures to be used by an employer to notify the secretary_of_the_treasury that it intended to be treated as operating separate lines of business section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a and further provides that until a revised form 5310-a is available early in employers should print qslob notice in bold letters on the top of form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the tenth month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide new notice ‘ sec_5 of revproc_93_40 indicates that the notice referenced in the revenue_procedure is not required to be provided for plan years beginning before date revproc_93_40 generally required that plans n and o make said election on a form 5310-a which had to be submitted to the appropriate key district_office of the service no later than october 15th of the year following the testing year with respect to each plan years in question your authorized representative has asserted that company a's revproc_93_40 notification due_date was october of years xxx through xxxx sec_301_9100-1 of the regulations provides in pertinent part that the commissioner of the internal_revenue_service in his discretion may upon good cause shown grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code provided- the taxpayer acted reasonably and in good_faith and the granting of the relief will not jeopardize the interests of the government sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations provides guidance concerning requests for relief being considered by the service on or after date sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the election provided for in sec_3 of revproc_93_40 is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section company a expected law firm h to timely file the required qslob election the associate and the partner referenced above neither prepared nor filed the qslob notices required by sec_1_414_r_-4 of the regulations and revproc_93_40 furthermore no other attorney employed with law firm h filed said qslob notices until with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations have been met we conclude that you reasonably relied on a qualified_tax professional employed by company a and the tax professional failed to make or advise you to make the election further we believe that you have acted reasonably and in good_faith with respect to making the election provided for in sec_3 of revproc_93_40 therefore you are granted an extension of days from the date of the issuance of this letter_ruling to comply with said sec_3 of revproc_93_40 sec_3 should be referenced to determine the appropriate format for making said election no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions please contact se t ep ra t1 xxx badge number at xx sincerely yours mado qua madan l dua acting manager employee_plans technical group cc cc enclosures copy of deleted ruling notice
